Name: Council Regulation (EC) No 626/95 of 20 March 1995 introducing special and temporary measures applicable to the recruitment of officials of the European Communities as a result of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: European construction;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 No L 66/ 124. 3 . 95 I EN I Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 626/95 of 20 March 1995 introducing special and temporary measures applicable to the recruitment of officials of the European Communities as a result of the accession of Austria, Finland and Sweden Article 27, Article 29 (1 ) (a), (b) and (c) and Article 31 of the Staff Regulations of Officials of the European Communities, provision may be made until 31 December 1999 for vacant posts to be filled by Austrian, Finnish and Swedish nationals up to the limits set in the context of budgetary discussions within the institutions responsible. 2. Appointments to grades A 3, A 4, A 5, A 6, A 7, A 8, LA 3, LA 4, LA 5, LA 6, LA 7, LA 8, B 1 , B2, B3, B4, B5, Cl,C2toC5 and D 1 to D 4 shall be made after a competition based on qualifications and tests, organized in accordance with Annex III to the Staff Regulations. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parli ­ ament ('), Having regard to the opinion of the Court of Justice (2), Having regard to the opinion of the Court of Auditors (3), Whereas, as a result of the accession of Austria, Finland and Sweden, special measures derogating from the Staff Regulations of Officials of the European Communities should be adopted on a temporary basis, 3 . Vacant posts shall be adequately advertised both inside and outside the Community institutions. Article 2HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding the second and third paragraphs of Article 4, Article 5 (3), Article 7 ( 1 ), the third paragraph of This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1995. For the Council The President E. ALPHANDfiRY (') OJ No C 18, 23 . 1 . 1995. (*) Opinion delivered on 13 December 1994. (3) Opinion delivered on 15 December 1994.